REHEARING DENIED.
This matter is before us upon petition for rehearing. Our attention is called to the statement in the opinion rendered, to the effect that the partnership made a profit of the profits derived from the 1946 and 1947 crops harvested by the receiver. This court is not infallible and is ever willing and anxious to correct its own errors. The statement referred to is erroneous and correction thereof is hereby made.
With this disposition of the matter, a rehearing is not necessary, and the petition is therefore denied. *Page 707